
	

113 HR 2565 : Stop Targeting Our Politics IRS Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 2565
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2013
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To provide for the termination of
		  employment of employees of the Internal Revenue Service who take certain
		  official actions for political purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Targeting Our Politics IRS
			 Act or as the STOP IRS Act.
		2.Termination of
			 employment of Internal Revenue Service employees for taking official actions
			 for political purposesParagraph (10) of section 1203(b) of the
			 Internal Revenue Service Restructuring and Reform Act of 1998 is amended to
			 read as follows:
			
				(10)performing, delaying, or failing to perform
				(or threatening to perform, delay, or fail to perform) any official action
				(including any audit) with respect to a taxpayer for purpose of extracting
				personal gain or benefit or for a political
				purpose.
				.
		
	
		
			Passed the House of
			 Representatives July 31, 2013.
			Karen L. Haas,
			Clerk
		
	
